SCHOOLS
The disposition of monies received through a federal grant is properly controlled by the terms of said grant and any material deviation therefrom is not proper. The terms of the grant document should be consulted to determine whether or not a specific use is within the contemplation of said grant. Further, any disagreement involving the disposition of grant funds should be resolved through negotiations with the appropriate federal agency. A state college may not maintain an auxiliary bank account beyond the supervision and control of the appropriate board of regents.  The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. Can the State of Oklahoma, in its official capacity, receive federal grant money for three positions as shown in the grant, and only employ one person and have that one person serve individually in each of the three positions? "2. Can the State of Oklahoma receive a grant and then, for example, say the grant was for fifteen thousand dollars, pay the employees specified in the grant a lesser sum than fifteen thousand dollars and use the remainder of the fifteen thousand for other purposes? "3. Can a State college maintain an auxiliary bank account without making a report to the Board of Regents?" In response to your first and second questions, it is initially observed that, as a general rule, any grant of funds by the United States Government is generally restricted by the terms of said grant and any material deviation from those terms would seem inappropriate. However, the duty of administration and enforcement of the terms of said grant will generally fall upon the specific federal agency charged therewith. Because of the general nature of your question, it is not possible for the Attorney General to render a specific opinion regarding the problem with which you are confronted. It is therefore the opinion of the Attorney General that your first and second questions can be answered only with the general observation that a grant from the federal government is presumed to be governed and restricted by the terms of said grant and therefore, the grant instruments should be consulted for the purpose of determining the propriety of the actions mentioned within your letter. Further, any questions relating to possible misappropriation of grant funds should be resolved through negotiations with the administering agency.  In response to your third question, it is initially observed that the appropriate board of regents of the respective institution is charged with the responsibilities of receiving and making disposition of monies, grants and property from federal agencies, and administering the same in accordance with the federal requirements; accepting gifts of real and personal property, money and other things, and using or disposing of the same in accordance with the directions of the donors or grantors thereof; directing the disposition of all monies appropriated by the Legislature or by the Congress or derived from the sale of bonds or received from any other source by the institutions under its jurisdiction; maintaining an inventory of all property belonging to each of the institutions under its jurisdiction; and, auditing all accounts against the funds allocated to the institutions under its jurisdiction. It is therefore apparent that it is not proper for a state college to maintain an auxiliary bank account beyond the direct control and supervision of the appropriate board of regents.  It is, therefore, the opinion of the Attorney General that your questions should be answered as follows: The disposition of monies received through a federal grant is properly controlled by the terms of said grant and any material deviation therefrom is not proper. The terms of the grant document should be consulted to determine whether or not a specific use is within the contemplation of said grant. Further, any disagreement involving the disposition of grant funds should be resolved through negotiations with the appropriate federal agency. A state college may not maintain an auxiliary bank account beyond the supervision and control of the appropriate board of regents.  (LARRY D. BARNETT) (ksg)